                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEX) J" 3f                         p
                                       AUSTIN DIVISION
                                                                         CL
                                                                                    --          -:




NOBLE CAPITAL GROUP, LLC AND                       §
                                                                                                     ...
NOBLE CAPITAL FUND                                 §
MANAGEMENT, LLC,                                   §
            PLAINTIFFS,                            §
                                                   §
 V.                                                §
                                                         CAUSE NO. 1:19-CV-1255-LY
                                                   §
 US CAPITAL PARTNERS, INC.,                        §
 JEFFREY SWEENEY, CHARLES                          §
 TOWLE, AND PATRICK STEELE,                        §
              DEFENDANTS.                           §


                         ORDER ON REPORT AND RECOMMENDATION
                         OF THE UNITED STATES MAGISTRATE JUDGE

       Before the court are Defendants US Capital Partners, Inc., Jeffrey Sweeney, Charles Towle,

and Patrick Steele's Motion to Compel Arbitration and Stay Proceedings, or Alternatively Motion

to Dismiss filed March 4, 2020 (Doc. #17); Plaintiffs Noble Capital Group, L.L.C. and Noble

Capital Fund Management, L.L.C.'s Response filed March 18, 2020 (Doc. #19); and Defendants'

Reply filed April   1,   2020 (Doc. #22). The motion, response, and reply were referred to the United

States Magistrate Judge for Report and Recommendation.        See   28 U.S.C.   §   636(b); Fed. R. Civ. P.

72; Loc. R. W. D. Tex. Appx. C, 1(d).

         The magistrate judge filed a report and recommendation on May 12, 2020 (Doc. #27),

recommending that because all of the claims Plaintiffs raise in this action are subject to the parties'

arbitration agreements, this court should grant the motion to compel arbitration and dismiss the

case with prejudice. In support of the recommendation, the magistrate judge found that plaintiffs

failed to sustain their burden to demonstrate that the arbitration agreements are invalid and found

that all of the parties' claims are subject to the parties' arbitration agreements.
         A party may serve and file specific written objections to the proposed findings and

recommendations of a magistrate judge within fourteen days after being served with a copy of the

report and recommendation and thereby secure de novo review of the district court. See 28           U.s.c.


§   636(b); Fed. R.   civ.   P. 72(b). A party's failure to timely file written objections to the proposed

findings, conclusions, and recommendation in a report and recommendation bars that party, except

upon grounds of plain error, from attacking on appeal the unobjected-to proposed factual findings

and legal conclusions accepted by the district court. See Douglass        v.   United Services Auto Ass 'n,

79 F.3d 1415 (5th     cir. 1996) (en banc).

         The record reflects that the parties received the report and recommendation on May 13,

2020, and objections, if any, were due to be filed on or before May 27, 2020. Plaintiffs filed

objections on May 26, 2020 (Doc. #28) and Defendants filed a response to Plaintiffs' objections

on June 9, 2020 (Doc. #29). In light of the objections, the court has undertaken a de novo review

of the entire case file.

         Plaintiffs object to the magistrate judge's findings on eight alleged errors, asserting that the

magistrate judge misinterpreted the law and misapplied the burden of proof onto the Plaintiffs

rather than the Defendants. In response, Defendants argue that the magistrate judge correctly

interpreted the law and appropriately applied the burden of proof.                 The court agrees with

Defendants and will overrule the Plaintiffs' objections. The court concludes that the report and

recommendation shall be accepted and adopted for substantially the reasons stated therein.

         IT IS THEREFORE ORDERED that Plaintiffs Noble Capital Group, L.L.C. and Noble

Capital Management Fund, L.L.C.'s Objections to the Magistrate Judge's Report and

Recommendations (Doc. #28) are OVERRULED.
       IT IS FURTHER ORDERED that for substantially the reasons stated therein the Report

and Recommendation of the United States Magistrate Judge (Doc. #27) is ACCEPTED AND

ADOPTED.

       IT IS FURTHER ORDERED that Defendants US Capital Partners, Inc., Jeffrey

Sweeney, Charles Towle, and Patrick Steele's Motion to Compel Arbitration and Stay

Proceedings, or Alternatively Motion to Dismiss (Doc. #17) is GRANTED to the extent that (1)

the parties shall arbitrate all claims raised in this action; and (2) the action is DISMISSED WITH

PREJUDICE. In all other respects the motion is DENIED.

       A Final Judgment shall be filed separately.

       SIGNED this                day of July, 2020.




                                                 TED STAT
